Case: 22-50028     Document: 00516559674         Page: 1     Date Filed: 11/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50028
                                Summary Calendar                            FILED
                                                                    November 29, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Reymond Paul Marquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1478-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Reymond Paul
   Marquez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Marquez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50028      Document: 00516559674           Page: 2   Date Filed: 11/29/2022




                                     No. 22-50028


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.
          However, we note that, although Marquez pleaded guilty to an offense
   under 21 U.S.C. § 841(a), the written judgment also cites, incorrectly,
   21 U.S.C. § 846. Accordingly, we REMAND for correction of the clerical
   error in the written judgment in accordance with Federal Rule of Criminal
   Procedure 36. See United States v. Cooper, 979 F.3d 1084, 1088-89 (5th Cir.
   2020), cert. denied, 141 S. Ct. 1715 (2021).




                                          2